16-3216
    Lin v. Sessions
                                                                                       BIA
                                                                               Van Wyke, IJ
                                                                               A089 475 185
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    16th day of October , two thousand seventeen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             JON O. NEWMAN,
             RAYMOND J. LOHIER, JR.,
                  Circuit Judges.
    _____________________________________

    YUAN LIN,
                            Petitioner,

                      v.                                             16-3216
                                                                     NAC
    JEFFERSON B. SESSIONS III,
    UNITED STATES ATTORNEY GENERAL,
                  Respondent.
    _____________________________________

    FOR PETITIONER:                       Stuart Altman, New York, NY.

    FOR RESPONDENT:                       Chad A. Readler, Acting Assistant
                                          Attorney General; Russell J. E.
                                          Verby, Senior Litigation Counsel;
                                          John D. Williams, Trial Attorney,
                            Office of Immigration Litigation,
                            United States Department of Justice,
                            Washington, DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Yuan Lin, a native and citizen of the People’s

Republic of China, seeks review of a September 8, 2016, decision

of the BIA affirming a July 31, 2015, decision of an Immigration

Judge (“IJ”) denying Lin’s application for asylum, withholding

of removal, and relief under the Convention Against Torture

(“CAT”).    In re Yuan Lin, No. A 089 475 185 (B.I.A. Sept. 8,

2016), aff’g No. A 089 475 185 (Immig. Ct. N.Y. City July 31,

2015).    We assume the parties’ familiarity with the underlying

facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed both

the BIA’s and IJ’s decisions.       See Yun-Zui Guan v. Gonzales,

432 F.3d 391, 394 (2d Cir. 2005).     The standards of review are

well established.    See 8 U.S.C. § 1252(b)(4); Xiu Xia Lin v.

Mukasey, 534 F.3d 162, 165 (2d Cir. 2008).


                                2
      The   agency     may,    “[c]onsidering        the   totality       of   the

circumstances,”       base     a   credibility       finding   on    an   asylum

applicant’s      “demeanor,        candor,      or   responsiveness,”          the

plausibility     of    his    account,     and    inconsistencies         in    his

statements and other record evidence, “without regard to

whether an inconsistency, inaccuracy, or falsehood goes to the

heart       of   the         applicant’s         claim.”            8     U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.                           “A

petitioner must do more than offer a plausible explanation for

his   inconsistent      statements         to    secure    relief;      he     must

demonstrate that a reasonable fact-finder would be compelled

to credit his testimony.”           Majidi v. Gonzales, 430 F.3d 77, 80

(2d Cir. 2005) (internal quotation marks omitted).

      The agency reasonably relied on Lin’s lack of familiarity

with any details relating to Falun Gong to find that his claim

of practicing Falun Gong was not “plausible.” See 8 U.S.C. §

1158(b)(1)(b)(iii).           Lin testified that he did not know the

contents of the flyers he distributed and that he had not known

if the friend who recruited him practiced Falun Gong, what Falun

Gong was, or that it was illegal.               Since Lin handed out flyers

promoting Falun Gong for 10 days, it was reasonable to assume
                                       3
he would have read one of them.       And his claimed ignorance of

the illegality of Falun Gong was in conflict with his testimony

that he knew he had to avoid being discovered by the police.

Lin’s explanation that he was simply following instructions did

not compel a different conclusion.        See Majidi, 430 F.3d at

80-81.    Relatedly,    despite    his   detention   in   China   for

distributing the Falun Gong flyers, Lin claimed to learn that

his friend practiced Falun Gong only after his mother obtained

a letter to support his asylum application.

    The agency also reasonably concluded that Lin’s inability

to identify the person who bailed him out of jail diminished

the plausibility of his claim.        Lin stated that his parents

found “someone who [wa]s well known” to bail him out of jail,

but could not expand on who that individual was.             The IJ

reasonably found this implausible.       Lin had time to document

his asylum application and, in fact, obtained a letter from his

mother to corroborate the claim.         The IJ considered Lin’s

explanation—that he was “very young at the time” and did not

ask for many details—but was not compelled to accept it because

Lin also failed to obtain the information when preparing his

case for the hearing.    See id.
                                  4
    Finally,    the   agency’s    demeanor   finding    adds   further

support to the adverse credibility finding.          See Li Hua Lin v.

U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006) (giving

“particular deference” to adverse credibility determinations

“that are based on the adjudicator’s observation of the

applicant’s    demeanor”).       Lin’s   responses    were   sometimes

unclear.    For example, when asked whether he was concerned

about the police and being arrested, his responses varied from

“I did not [worry]” to “Of course I did.”       And when questioned

about whether he attended Falun Gong rallies in the United

States, Lin initially stated “sometimes” followed by “No.”

    Given the implausibility in Lin’s claim and the agency’s

demeanor finding, substantial evidence supports the adverse

credibility determination.        See Xiu Xia Lin, 534 F.3d at

165-66.    The adverse credibility determination is dispositive

of asylum, withholding of removal, and CAT relief because all

three claims are based on the same factual predicate.          See Paul

v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,
                                  5
and any pending motion for a stay of removal in this petition

is DISMISSED as moot.   Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              6